Case 2:20-cr-00098 Document 1: Filed 07/07/20 Page 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
ESTON GRAND JURY 2020

 
 
  

 

 

SEALE

 

 

 

 

 

JULY 7, 2020 SESSION , FILED
} t
L = 7 2020
UNITED STATES OF AMERICA | eee
i U.S. District Court
Southem District of West Virginia
v. CRIMINAL No, 2: 22 — Groner TA

 

L8 U.S.C. § 875 (b)
18 U.S.C. § 875(c)

NABIL GUIRGUIS

INDICTMENT

The Grand Jury Charges:

COUNT ONE
(Interstate Communications with Intent to Extort)

On or about April 23, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
with intent to extort money from a person, A.M., did transmit in
interstate and foreign commerce from the State of Florida to
Charleston, Kanawha County, West Virginia, within the Southern
District of West Virginia, electronic communications using Viber,
an electronic messaging application that uses interstate
communication facilities, to A.M. and others, and the
communications contained a threat to injure A.M., specifically
“the cost of playing with the Guirguis’ is [bank icon] |Blood.”

In violation of Title 18, United States Code, Section 875(b).
Case 2:20-cr-00098 Document 1 ' Filed 07/07/20 Page 2 of 5 PagelD #: 2

COUNT TWO
(Interstate Communications Containing Threat to Injure)

On or about April 23, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
willfully did transmit in interstate and foreign commerce from the
State of Florida to Charleston, Kanawha County, West Virginia,
within the Southern District of West Virginia, electronic
communications using Viber, an electronic messaging application
that uses interstate communication facilities, to A.M. and others,
and defendant intended and knew that the communications contained
a threat in Arabic to injure A.M., a Coptic Christian, because the
messages, when translated to English, stated in substance that
Egyptian-Coptic-American is a dangerous dynasty that should be
exterminated and the punishment should be by pouring blood.

In violation of Title 18, United States Code, Section 875(c).
Case 2:20-cr-00098 Document 1: Filed 07/07/20 Page 3 of 5 PagelD #: 3

COUNT THREE
(Interstate Communications Containing Threat to In jure)

On or about April 25, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
willfully did transmit in interstate and foreign commerce from the
State of Florida to Charleston, Kanawha County, West Virginia,
within the Southern District of West Virginia, electronic
communications using Viber, an electronic messaging application
that uses interstate communication facilities, to A.M. and others,
and defendant intended and knew that the communications contained
a threat in Arabic to injure A.M., because the messages, when
translated to English, stated in substance that the plan was to
overthrow A.M. and another person in one hit and the agreed upon
method was cutting a throat.

In violation of Title 18, United States Code, Section 875(c).
Case 2:20-cr-00098 Document 1: Filed 07/07/20 Page 4 of 5 PagelD #: 4

COUNT FOUR
(Interstate Communications Containing Threat to Injure)

On or about April 27, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
willfully did transmit in interstate and foreign commerce from the
State of Florida to Charleston, Kanawha County, West Virginia,
within the Southern District of West Virginia, an electronic
communication using WhatsApp, an electronic messaging application
that uses interstate communication facilities, to A.M., and
defendant intended and knew that the communication contained a
threat to injure A.M., specifically “IT IS ALL OUT PUBLIC WAR
SIS|BROTHER! ”

In violation of Title 18, United States Code, Section 875(c).
Case 2:20-cr-00098 Document 1: Filed 07/07/20 Page 5 of 5 PagelD #: 5

COUNT FIVE
(Interstate Communications Containing Threat to Injure)

On or about May 4, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
willfully did transmit in interstate and foreign commerce from the
State of Florida to Charleston, Kanawha County, West Virginia,
within the Southern District of West Virginia, an electronic
communication using Viber, an electronic messaging application
that uses interstate communication facilities, to A.M. and others,
and defendant intended and knew that the communication contained
a threat to injure A.M., specifically threatening “do I have to
take you to the OR and take your guts out.”

In violation of Title 18, United States Code, Section 875(c).

MICHAEL B. STUART
United States Attorney

oy Med AY

NOWLES H. HEINRICH
Assistant United States Attorney

 
